FOSTER, District Judge.
In this case libelant caused the seizure of the steamship Venus, alleging that vessel to be forfeited to the United States, one-half to his use as informer, by reason of her violation of section 5283, Rev. St. (U. S. Comp. St. 1901, p. 3599), now merged into section 11 Cr. Code. Act March 4, 1909, c. 321, 35 Stat. 1090 (U. S. Comp. St. Supp. 1909, p. 1393). Thomas F. Hyland appeared as claimant and filed certain exceptions to the libel. At the hearing of these exceptions the Uni.ted States attorney appeared, and by direction of the Attorney General intervened in the suit and moved to dismiss the libel.
It was strenuously urged by libelant that the United States was without the right to intervene in the case, that he, as informer, had standing in court to sue for the forfeiture of the ship, not depending in any way upon the action of the government.
I cannot agree with this view. Libelant’s rights do not arise from either tort or contract, but merely from the grace of the government in allowing to informers one-half of the penalty recovered. It may be that he had the right to institute the action, but as to this I express no opinion. It is certain, however, that the United States had the right to intervene, as, no matter by whom instituted, the action is criminal in its nature, and could only be in the name of the United States, express or implied, and primarily for her use and benefit. The United States having intervened, any action taken by her is paramount. When she moved to dismiss the libel, it was necessarily the end of the case.
For these reasons, the motion for a new trial will be denied.